 Case 3:18-cr-00822-GPC Document 29 Filed 03/20/19 PageID.101 Page 1 of 3



 1   Chelsea W. Curfman, admitted pro hac vice
     CCurfman@perkinscoie.com
 2   PERKINS COIE LLP
     1900 16th Street, Suite 1400
 3   Denver, CO 80202
     Telephone: 303-291-2345
 4   Facsimile: 303-291-2400
 5   Attorney for Defendant
     Daniel Dye
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Criminal Case No. 18CR0822-GPC
12                     Plaintiff,                MOTION FOR WITHDRAWAL
                                                 AND SUBSTITUTION OF
13         v.                                    COUNSEL
14   DANIEL DYE,
15                     Defendant.
16
17         Defendant Daniel Dye respectfully moves the Court to withdraw the
18   appearance of Sean T. Prosser and substitute Chelsea W. Curfman as counsel for
19   the Defendant on the following grounds.
20         1.    Sean T. Prosser, who was attorney of record for Defendant in this
21    action, resigned from the law firm Perkins Coie LLP effective March 15, 2019.
22         2.    Due to a conflict of interest at his new firm, Mr. Prosser can no longer
23    represent Defendant.
24         3.    Chelsea W. Curfman of Perkins Coie LLP was admitted to this Court
25    pro hac vice on March 19, 2019. [Doc. no. 28.]
26         4.    Defendant wishes to substitute Ms. Curfman as counsel for Defendant.
27         5.    Both Defendant and Mr. Prosser consent to the proposed substitution.
28
     MOTION FOR WITHDRAWAL AND                     Criminal Case No. 18CR0822-GPC
     SUBSTITUTION OF COUNSEL
 Case 3:18-cr-00822-GPC Document 29 Filed 03/20/19 PageID.102 Page 2 of 3



 1         WHEREFORE, Defendant requests the Court grant its motion for withdrawal
 2   of appearance of Sean T. Prosser as counsel of record and substitute Chelsea W.
 3   Curfman as counsel for Defendant on its behalf.
 4         Respectfully submitted this 20th day of March, 2019.
 5
                                         s/ Chelsea Curfman
 6                                       Chelsea W. Curfman
                                         (admitted pro hac vice)
 7
                                         CCurfman@perkinscoie.com
 8                                       PERKINS COIE LLP
                                         1900 16th Street, Suite 1400
 9
                                         Denver, CO 80202
10                                       Telephone: 303-291-2345
                                         Facsimile: 303-291-2400
11
12                                       Attorney for Defendant Daniel Dye
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION FOR WITHDRAWAL AND
                                           -2-    Criminal Case No. 18CR0822-GPC
     SUBSTITUTION OF COUNSEL
 Case 3:18-cr-00822-GPC Document 29 Filed 03/20/19 PageID.103 Page 3 of 3



 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   and foregoing document has been served on March 20, 2019 to all counsel of record
 4   who are deemed to have consented to electronic service via the Court’s CM/ECF
 5   system. Any other counsel of record will be served by electronic mail.
 6
                                           s/ Chelsea W. Curfman
 7                                         Chelsea W. Curfman
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -3-    Criminal Case No. 18CR0822-GPC
     CERTIFICATION OF SERVICE
